DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority from U.S. Provisional Application No. 62/559,294, filed on September 15, 2017. 


Response to Amendment
	Applicant’s amendment filed October 14, 2020 amending claims 1, 15 and 60, canceling claims 2 and 61 and adding new claims 66-71 has been entered.  Claims 60 and 62-63 are withdrawn.  Claims 3, 5, 6, 10, 11, 13, 14, 17-23, 25-27, 29-31, 35-40, 42, 44-49, 51-53, 55, 56 and 64-65 were previously canceled.  Claims 1, 4, 7-9, 12, 15, 16, 24, 28, 32-34, 41, 43, 50, 54, 57-59 and new claims 66-71 are currently presented for examination.

Response to Arguments
Due to Applicant’s amendment to claim 24, the previous rejection under 35 USC 112 second paragraph is hereby withdrawn.
October 14, 2020 with respect to the rejection under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that claim 1 has been amended to recite treating endometrial cancer by administering the combination of pterostilbene and megestrol that does not include another active agent that is used to kill or inhibit the proliferation of cancer cells.  Applicant argues that Estrela requires two or more polyphenol compounds and at least one other anticancer agent.  Moreover, Applicant argues that new claims 66-71 recite that the administering does not include other stilbenoid compounds.
These arguments are found not persuasive since claim 1 does not exclude the administration of additional active agents that are used to kill or inhibit the proliferation of cancer cells.  Claim 1 utilizes comprising language and as such does not exclude additional steps which may allow for additional active ingredients.  Moreover, the claim recites wherein the composition does not comprise another active agent and thus there is no limitation which excludes the administration of additional active agents in the method of treating endometrial cancer.  Estrela teaches that the polyphenol compounds can be administered in separate compositions [0037].  Estrela further teaches that the additional active anticancer agent can be included in the polyphenol composition [0070].  Thus it would be reasonable to a person of ordinary skill in the art following the teachings of Estrela to formulate a composition comprising the additional anticancer agent with one polyphenol separately from the second polyphenol compound.  Moreover, in the absence of secondary considerations such as a demonstration of criticality administering a composition containing the combination of pterostilbene and megestrol separately from other active agents such as other polyphenol compounds 
Moreover, new claims 66-71 recite wherein the administering does not include other stilbenoid compounds.  Since Estrela teaches two or more polyphenols wherein the second polyphenol is not required to be another stilbenoid, the teachings of Estrela render obvious new claims 66-71.  Applicant teaches in paragraph [0046] of the published application that the term "stilbenoid compound" refers to a hydroxylated derivative of stilbene, which belongs to the family of phenylpropanoids. Non-limiting examples of stilbenoid compounds include resveratrol, isorhapontigenin, piceatannol, oxyresveratrol, rhapontigenin, gnetol, and pterostilbene.  Estrela teaches combining pterostilbene and quercetin, and since quercetin is not a stilbenoid compound, the teachings of Estrela render obvious claims 66-71 of the instant application.
Thus for these reasons and for reasons of record, the previous rejection under 35 USC 103 is hereby maintained but is being modified to address Applicant’s amendments to the claims.  In addition, new claims 66-71 are being rejected on the same grounds.  This action is FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 12, 15, 16, 24, 28, 32-34, 41, 43, 50, 54 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Estrela et al. U.S. Publication No. 2011/0136751 A1 (provided on the IDS) in view of Lowe et al. (October 2014 Volume 74, Issue 19 Supplement, Cancer Chemistry, AACR Annual Meeting) and Labrie U.S. Patent No. 5,362,720.
The cited claims of the instant application claim a method of treating endometrial cancer comprising the administration of pterostilbene and megestrol.

Estrela et al. teaches that examples of cancers treatable or preventable using the polyphenol compounds and/or compositions include breast cancer, ovarian cancer, prostate cancer, and uterine cancer [0067]-[0068].  Estrela et al. further teaches in one embodiment, co-administration of two or more polyphenols to treat cancer or prevent cancer further comprises administering one or more other anticancer agents [0074].  Estrela et al. teaches a method for treating cancer further comprising an effective amount of at least one other anticancer agent, which can be in the same or separate composition as that of the polyphenol compounds or the polyphenol compositions [0079]. All of the compounds can be administered orally, or all the agents can be administered intravenously [0079]. In one embodiment, the agents are administered via different routes [0079].  Cancers that can be treated or prevented by administering an effective amount of (i) two or more polyphenol compounds or a polyphenol composition comprising two or more polyphenol compounds, and (ii) at least one other anticancer 
Estrela et al. teaches that the two or more polyphenol compounds or polyphenol compositions comprising the two or more polyphenol compounds, and the at least one other anticancer agents, can act additively or synergistically [0085]. A synergistic combination can allow the use of lower dosages of the polyphenol compounds and the at least one other anticancer agent, and/or less frequent dosages of the polyphenol compounds and the at least one other anticancer agents, and/or administering the polyphenol compounds and the at least one other anticancer agents less frequently [0085]. A synergistic effect can reduce any toxicity associated with the administration of the polyphenol compounds and the at least one other anticancer agents to a subject without reducing the efficacy in the treatment of cancer [0085]. In addition, a synergistic effect can result in the improved efficacy of these agents in the treatment of cancer and/or the reduction of any adverse or unwanted side effects associated with the use of either agent alone [0085].  Estrela et al. teaches that the term "synergistic" when used in connection with the polyphenol compounds, of the invention means that the overall therapeutic effect of a combination of: (a) two or more polyphenol compounds or (b) one or more polyphenol compounds and one or more other anticancer agents, when administered as combination therapy for the treatment of cancer, is greater than the sum of the therapeutic effects of these agents when each is administered alone as monotherapy [0042].   Estrela et al. teaches that in one embodiment, the other anticancer agents useful in the methods and compositions include Hormonal therapies: Receptor antagonists: Anti-estrogen: Tamoxifen, Raloxifene, and Megestrol [0088].

Estrela et al. does not specifically exemplify treatment of uterine or endometrial cancer.  Estrela et al. does not specifically exemplify the combination of pterostilbene and megestrol.
However, Estrela et al. specifically teaches the treatment of cancer including uterine cancer comprising the administration of pterostilbene and further teaches that the polyphenol compound can be combined with another anticancer agent such as megestrol.  
Lowe et al. teaches that pterostilbene reduces proliferation of uterine cancer cell lines including endometrial adenocarcinoma cell lines HEC1A and ECC1 and its antiproliferative effect approaches that of cisplatin (results).  Lowe et al. teaches that pterostilbene is a resveratrol analog with improved bioavailability, and reduces proliferation and migration in ovarian and uterine cancer cells and thus is an attractive non-toxic alternative for potential adjuvant chemotherapy in ovarian and uterine cancer (conclusions).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the teachings of Estrela et al. which teaches the treatment of cancer including uterine cancer comprising the administration of pterostilbene and further teaches that the polyphenol compound can be combined with another anticancer agent such as megestrol, with the teachings 
Labrie teaches the treatment or prevention of breast and endometrial cancer comprising the administration of a low dose of a progestin or other steroid derivative having androgenic activity and low masculinizing activity (abstract).  Labrie teaches that suitable androgenic compounds include megestrol acetate (column 19 lines 23-30).  Labrie specifically claims a method for treating breast or endometrial cancer comprising the administration of megestrol acetate (claims 27 and 28).
Accordingly, prior to the effective filing date of the instant application, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned teachings and combine megestrol acetate to the composition of Estrela et al. which contains pterostilbene for the treatment of endometrial cancer since Labrie teaches that megestrol acetate is also useful for the treatment of endometrial cancer.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  With respect to the amount of each component as claimed in the instant claims, it would have been obvious to a person of ordinary skill in the art to vary and/or optimize the amount of each component such that optimal amounts are administered for the optimal treatment of endometrial cancer.  One would necessarily arrive at the dosages as claimed since the prior art renders obvious combining the same compounds as claimed for the treatment of the same endometrial cancer as claimed.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980). 
Moreover, based on the prior art teachings, an ordinary skilled artisan would contemplate treating all patients with endometrial cancer, including those treated with other agents known to treat endometrial cancer and those with various mutations known to occur in endometrial and cause endometrial cancer.  Thus in the absence of secondary considerations such as a demonstration of criticality, treating all patients with endometrial cancer comprising the combination of pterostilbene and megestrol acetate is rendered obvious.
With respect to Applicant’s newly added limitation that the composition does not comprise another active agent that is used to kill or inhibit the proliferation of cancer cells, claim 1 does not exclude the administration of additional active agents that are 
Moreover, new claims 66-71 recite wherein the administering does not include other stilbenoid compounds.  Since Estrela teaches two or more polyphenols wherein the second polyphenol is not required to be another stilbenoid, the teachings of Estrela render obvious new claims 66-71.  Applicant teaches in paragraph [0046] of the published application that the term "stilbenoid compound" refers to a hydroxylated derivative of stilbene, which belongs to the family of phenylpropanoids. Non-limiting 
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
	Claims 1, 4, 7-9, 12, 15, 16, 24, 28, 32-34, 41, 43, 50, 54 and 57-59 are rejected.  Claims 60, 62 and 63 are withdrawn.  Claims 2, 3, 5, 6, 10, 11, 13, 14, 17-23, 25-27, 29-31, 35-40, 42, 44-49, 51-53, 55, 56, 61 and 64-65 are canceled.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM